 

Form of Application for Irrevocable Standby Letter of Credit   [tex10-2logo.jpg]

 

To: Wells Fargo Bank, National Association Requested Issuing Location:   ¨ 
North Carolina x  California

 

Please type clear information in the boxes below. Applications that are
illegible may be returned.

 

Date: (MM/DD/YY)   For Wells Fargo Bank Use Only     Letter of Credit No.
Activity Reference No.                        

 

The Applicant(s) signing below hereby request that Wells Fargo Bank, National
Association (“Wells Fargo”) issue in Wells Fargo’s name an Irrevocable Standby
Letter of Credit (“Credit”) on substantially the terms below:

 

Beneficiary:  (Name and Address) Advising Bank:  (If left blank, Wells Fargo may
select)             Applicant/Obligor:   (Name and Address) Account Party: (Name
and Address of entity to be named in Credit if different from Applicant/Obligor)
eOn Communications Corporation   1703 Sawyer Road   Corinth, MS 38834          
   



Amount (in figures):            (in words):   Currency (in USD unless otherwise
specified):   Availability:  Unless otherwise specified herein, the Credit is to
be available for presentation on or before the Expiration Date (1) with Wells
Fargo's issuing office by payment of draft(s) drawn at sight on Wells Fargo or
(2) at Wells Fargo's option, with any bank(s) or with a bank nominated by Wells
Fargo by negotiation of draft(s) drawn at sight on Wells Fargo or (3) at Wells
Fargo’s option, with a bank nominated by Wells Fargo by payment of draft(s)
drawn at sight on the nominated bank.   Expiration Date: 12/01/14  (MM/DD/YY
format, initial expiration date if automatically extending), or ¨ Expire one
year from Issue Date x      Expiration Date to be automatically extended (Check
one box below) x    Annually on the day and month anniversary of the Expiration
Date     ¨ Annually on ____(MM/DD) ¨     Every ___calendar days        ¨ Every
____ months With 45 days notification of non-extension and a Final Expiration
Date of  ____(MM/DD/YY)   Available By: (check and complete only one of the
following)     ¨      A statement worded as follows indicating it is signed by
the Beneficiary (if a person) or its authorized officer:
(Please quote below the exact wording of the drawing statement.)  (Attach
additional signed sheet(s), if necessary, and label as attachments to this
specific Application.)     x     Issue the Credit substantially in the form and
with the wording attached to this Application.  The attached specimen is
approved by each applicant. (Label the attached specimen as an attachment to
this specific Application.)   Additional Requirements:     ¨     Partial
drawings are prohibited (if blank, partial drawings are permitted)  
¨     Multiple drawings prohibited (if blank, partial drawings are permitted)
x    Credit is transferable in its entirety.  Transfer charges for account
of     x  Applicant     ¨  Beneficiary   The Credit will be subject to the
International Standby Practices of the International Chamber of Commerce
("ICC"), Publication 590 ("ISP98") or the ICC, Publication 600 ("UCP") or any
subsequent version of either publication in effect and in use by Wells Fargo on
the date the Credit is issued, as Wells Fargo shall determine in its sole
discretion.   Description of Standby Purpose including goods description,
country of origin, pricing as applicable:      

 

Page 1 of 2 

 

 

Patriot Act Notice:   U.S. Federal laws require all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account.  Issuing the Credit is considered to be opening an account and will
require compliance with these Federal laws.     Credit Requesting Issuance of
Guarantee or Other Undertaking: (To be completed only if the Beneficiary is a
bank or another financial institution and the Beneficiary is to issue its
guarantee or other undertaking supported by the Credit.)     Please request the
Beneficiary to issue and deliver its ____ [specify type of guarantee or other
undertaking] in favor of ____ for an amount not exceeding the amount specified
above, effective immediately and related to ____ [specify contract number or
other pertinent reference] to expire ____ [specify an expiry date at least 15
days prior to the Credit expiry date indicated above].  Applicant attaches the
wording to be used for such guarantee or other undertaking, if available.  If
the wording is not available, the wording should be the Beneficiary’s customary
wording for such guarantee or undertaking, with the wording specifying a maximum
amount and an expiration date.  If the Credit is issued as support for a
guarantee or other undertaking which the Credit’s Beneficiary has issued or is
to issue on behalf of Applicant, Applicant agrees that until Wells Fargo is
released from its obligations under or in connection with the Credit by such
Beneficiary, Applicant will remain liable, with respect to the Credit, to Wells
Fargo under this Application and the Standby Letter of Credit Agreement
Applicant has signed relating to the Credit, even though such liability may
exceed the amount of the Credit or continue beyond the expiration date of the
Credit.       Transmission of Credit::  Please transmit the original of the
Credit yourself or through a bank selected by you to the following:
¨   Beneficiary                     ¨   Applicant                     ¨   Other:
____ By selecting a party other than the beneficiary, I acknowledge and
understand the rights of the beneficiary under an issued Standby Letter of
Credit are unchanged regardless of where the original has been delivered.      
Applicant’s Agreement and Signature:  (Each party obligated either alone or
jointly and severally with others to reimburse Wells Fargo with respect to the
Credit must sign this Application below.)  EACH APPLICANT’S SIGNATURE BELOW
AFFIRMS THAT (1) IT HAS FULLY READ AND AGREED TO, (2) IT WILL BE BOUND BY, AND
(3) THE CREDIT WILL BE GOVERNED BY, THE TERMS OF THIS APPLICATION AND THE TERMS
OF THE STANDBY LETTER OF CREDIT AGREEMENT SIGNED BY EACH APPLICANT IN FAVOR OF
WELLS FARGO OR ANY OTHER AGREEMENT SIGNED BY EACH APPLICANT PURSUANT TO WHICH
THE CREDIT IS ISSUED.  THIS APPLICATION IS SIGNED BY EACH APPLICANT'S DULY
AUTHORIZED REPRESENTATIVE(S) ON THE DATE SPECIFIED ABOVE.



    Print or Type Name of Applicant: Print or Type Name of Co-Applicant: eOn
Communications Corporation   Address:  1703 Sawyer Road, Corinth, MS 38834
Address:                 Authorized Signature (and Title, if applicable):
Authorized Signature (and Title, if applicable):             Authorized
Signature (and Title, if applicable): Authorized Signature (and Title, if
applicable):                 Email Address (MANDATORY): Email Address
(MANDATORY):                



DDA for Fees: Phone Number: Applicant Contact: Phone Number:

 

For Wells Fargo Bank Use Only Credit Issuance Has Been Approved in Accordance
With Wells Fargo’s Credit Policies and Procedures



Approving Officer’s Signature Approving Officer’s Name (Print) Approving
Officer’s Office (Print) AU MAC



Approving Officer’s Telephone: Approving Officer’s Email: Date



¨ The Credit appears to support an obligation to make a monetary payment and
should most likely be classified as a “financial obligation”. ¨ The Credit
appears not to support an obligation to make a monetary payment and should most
likely be classified as a “performance obligation”. ¨ The Standby Letter of
Credit requested above is a syndicated transaction.  I confirm that I have
communicated the information regarding this transaction to the Wells Fargo
Syndications Group as required by Wells Fargo policy.



For any questions regarding this transaction, please
contact     ¨ Approver         ¨ Applicant directly          ¨ Other:___



AFS BOOKING: Standalone: Obligor #: Commitment #: Collateral BQR CQR Purpose
Code    NAIC INTERFACE:                                   YES ¨   NO ¨
YES ¨   NO ¨               CLAS BOOKING:  Standalone: Obligor #: Deal #: BDG  
Loan IQ
Booking: Facility ID:                       YES ¨   NO ¨              



Exception Pricing:      ¨ Commission
P.A. ____                        ¨ Servicing Fees _____



SPECIAL INSTRUCTIONS: (Indicate provisions applicable to the Credit different
from those on Applicant's Relationship Management Instructions Form)

 

Page 2 of 2 

 